Citation Nr: 0409392	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  96-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for allergic 
conjunctivitis.

Entitlement to service connection for allergic 
rhinosinusitis.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from December 1990 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for allergic conjunctivitis and 
allergic rhinosinusitis.

The claims were remanded by the Board in February 2000 for 
further development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show that the veteran 
has a current diagnosis of allergic conjunctivitis.

3.  The evidence of record does not reasonably show that the 
veteran has a current diagnosis of allergic rhinosinusitis.

CONCLUSIONS OF LAW

Allergic conjunctivitis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

Allergic rhinosinusitis was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
to assess the nature and etiology of his claimed disorders.  
There is no indication of additional relevant medical 
evidence that has not been obtained by the RO to date with 
regard to these claims.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a July 2002 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.

In the present case, regarding the issues of entitlement to 
service connection for allergic conjunctivitis and allergic 
rhinosinusitis, a substantially complete application was 
received in July 1994.  Thereafter, in a rating decision 
dated in January 1996 those issues were denied.  Only after 
the rating action was promulgated did the AOJ, in July 2002, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  The veteran was 
also issued supplemental statements of the case (SSOCs) in 
February 2003 and August 2003.  These SSOCs documented the 
evidence used to evaluate the veteran's claims and supplied 
the veteran with the appropriate regulations regarding VA's 
duty to assist the veteran with his claims.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, the Secretary can properly cure a defect in the timing of 
the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter that under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due proves concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2002 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and SSOCs 
were provided to the veteran in February and August 2003.  
The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and respond 
to VA notices.

Therefore, not withstanding Pelegrini, to decided the appeal 
would not be prejudicial error to the veteran.

II.  Factual Background

Service medical records indicate that the veteran complained 
of a sinus problem with bleeding in June 1991.  The diagnosis 
was viral syndrome.  The veteran reported complaints of 
congestion and pressure in his left nostril in July 1991.  
The physician noted there were no symptoms of sinus disease 
and sinus x-rays were interpreted as being clear.  The 
September 1991 report of medical history, completed by the 
veteran in conjunction with his separation examination, noted 
that the veteran reported being treated for sinusitis.  The 
veteran's sinuses were noted to be normal in the September 
1991 separation examination report.

Service medical records do not contain references to 
complaints, findings or treatment related to conjunctivitis.

Private treatment notes from September and October 1991 and 
March 1992 noted that the veteran complained of a stuffy 
nose, sneezing, pain in the frontal region, and itchy eyes.  
No diagnoses were noted in these records.

A July 1992 VA examination report noted that examination of 
the veteran's nose, sinuses, mouth and throat was essentially 
negative.

VA treatment notes from January 1992 through December 1992 
were negative with regard to complaints related to either 
conjunctivitis or rhinosinusitis.

February and August 1993 private treatment notes stated that 
the veteran complained of nasal congestion, nasal secretion, 
and pain in the frontal region.  No diagnoses were noted.

A June 1993 VA x-ray report noted a diagnosis of rule out 
sinusitis.  The x-rays were interpreted as showing normal 
paranasal sinuses.

Private treatment notes from September and December 1994 
noted complaints of throat inflammation, nasal congestion, 
teary eyes, edema in the eyes and burning eyes.  No diagnoses 
were noted.

A September 1995 VA nose and sinus examination report noted 
that the veteran complained of frontal headaches, recurrent 
sneezing, postnasal discharge, itchy eyes, and recurrent 
tonsillitis.  He stated that he was being treated privately 
for allergies.  The diagnoses were allergic rhinosinusitis 
and chronic cryptic tonsils.  A September 1995 VA examination 
x-ray report noted that the x-rays were interpreted as 
showing a normal study.

A September 1995 VA visual examination report noted a 
diagnosis of allergic conjunctivitis.

VA treatment records from July 1994 through May 1996 do not 
reflect complaints, findings or treatment related to allergic 
conjunctivitis or allergic rhinosinusitis.

A June 1996 VA treatment note reported that the veteran 
complained of blurred vision and irritation.  The diagnosis 
was chronic allergic conjunctivitis.

A May 2000 VA general medical examination report noted a 
diagnosis of allergic rhinosinusitis.

An August 2002 VA nose and sinus examination report noted 
that the veteran complained of nasal stuffiness with watery 
discharge.  The diagnosis was allergic rhinitis.

A January 2003 VA eye examination noted that the veteran 
denied previous ocular trauma, illness or surgery.  The 
examiner noted that the veteran's claims folder was 
"carefully" reviewed.  The examiner stated that there was 
no evidence of allergic conjunctivitis.  She noted that a 
diagnosis of dry eye syndrome explained the frequent itching 
and burning.  The examiner went on to state "as stated 
above, this veteran has no evidence of allergic 
conjunctivitis, nor the record shows evidence to that matter 
(sic), except for a single C & P examination in 1995."

A January 2003 VA nose and sinus examination report noted 
that the veteran's claims folder was "extensively" 
reviewed.  The examiner recounted the specific medical 
evidence relating to the veteran's diagnosis of allergic 
rhinosinusitis that was documented in the claims folder.  The 
examiner stated that the only current allergic condition, 
which the veteran had at the time, was allergic rhinitis.  He 
noted that the veteran had manifested recurrent episodes of 
rhinitis, but not regularly.  Therefore the condition would 
not be considered chronic.  The examiner noted that the 
veteran was not found to have sinusitis during service, and 
when a diagnosis of sinusitis has been made subsequent to 
service it has "never been found to be confirmed by findings 
in PNS x-rays."

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is now well 
settled that in order to be considered for service 
connection, a claimant must first have a disability. In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that there is no 
sufficiently probative evidence that the veteran has a 
current diagnosis of either allergic conjunctivitis or 
allergic rhinitis.  As noted, both January 2003 VA examiners 
noted in their reports that they reviewed the veteran's 
claims folder.  The January 2003 VA visual examination report 
notes that there was a previous diagnosis of allergic 
conjunctivitis in September 1995, but states that there is no 
evidence of a current disorder.  The Board notes that the 
veteran was also diagnosed with allergic conjunctivitis in a 
June 1996 VA treatment note, which was not mentioned by the 
January 2003 VA examiner.  However, the Board finds the VA 
examiner's report dispositive with regard to this claim.  The 
examiner reviewed the veteran's claims folder, and although 
she did not mention the aforementioned record, she did 
provide her reasoning regarding her opinion, which is 
otherwise consistent with what evidence is of record.  
Furthermore, she also noted that the veteran's symptoms could 
be attributed to an eye disorder, dry eye syndrome, which is 
not shown to be related to his claimed allergic 
conjunctivitis.

With regard to the veteran's claim for service connection for 
allergic rhinosinusitis, the Board notes that there are 
several instances of record where the veteran has been 
diagnosed with allergic rhinosinusitis.  However, the January 
2003 VA nose and sinus examination report specifically notes 
that the only allergy related diagnosis that the veteran 
currently has is rhinitis.  The examiner specifically 
referred to those instances in the record where a diagnosis 
of sinusitis had been made.  He indicated that, despite the 
diagnoses, sinusitis had "never been found to be confirmed 
by findings in PNS x-rays."

Congress has specifically limited entitlement for service-
connected disease or injury to cases where there is a current 
disability.  See 38 U.S.C. §§ 1110, 1131.  Since the medical 
evidence of record does not support the current existence of 
a diagnosis of either allergic conjunctivitis or allergic 
rhinosinusitis, service connection for such is not warranted.  
Brammer, 3 Vet. App. at 225.


ORDER

Entitlement to service connection for allergic conjunctivitis 
is denied.

Entitlement to service connection for allergic rhinosinusitis 
is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



